Citation Nr: 1234966	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  07-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses associated with treatment for service-connected prostate cancer from June 21, 2006 through September 12, 2006.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970. 

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from November 2006 rating action issued by the Medical Administration Service (MAS) at the Canandaigua, New York VAMC, which denied entitlement to payment or reimbursement for private medical expenses incurred in connection with services rendered by St. Lawrence Urology Associates from June 21, 2006 through September 12, 2006; by M. S. Laguerre, M.D., P.C., from July 26, 2006 through September 12, 2006; by E. Li , P.C., on July 1, 2006; by the Hepburn Medical Center from July 26, 2006 through September 1, 2006; by St. Lawrence Radiology Associates from July 27, 2006 through September 1, 2006; and by North Country Anesthesia, PC on September 12, 2006. 

In November 2008, April 2009, March 2011, and March 2012 the Board remanded the case to the MAS for additional development, and the case has been returned to the Board for further appellate review.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that unfortunately a remand is once again warranted for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

According to the Veteran's VA treatment records he was seen at the Massena VA Outpatient Clinic on May 22, 2006; in the assessment/plan it was stated "Also, referral to Dr. [ B] in Ogdensburg for followup on his enlarged prostate."  It was then stated that the Veteran would have a follow-up clinic visit in six months, requesting records from Dr. [B] following referral visit.  In a May 25, 2006, telephone contact signed by a clerk and acknowledged by a nurse practitioner, D.B., it stated that an appointment was made with Dr. B. in Ogdensburg for June 21, 2006, that the Veteran was aware, and the May 22, 2006, progress note and June 1, 2006, labs should be faxed to Dr. B. 

The Veteran was seen by Dr. B. at St. Lawrence Urology Associates on June 21, 2006, and a letter was subsequently written to the Veteran's VA nurse practitioner D.B. updating her on the Veteran's condition.  In the letter Dr. B. stated that the Veteran was seen at the request of the VA nurse practitioner, D.B., regarding an increase in PSA and an enlargement of the prostate.  It was stated that the Veteran needed an ultrasound and a prostate biopsy; it was also stated that because of a small amount of microscopic blood he is scheduled for a renal sonogram, a test for cancer cells, and cystoscopy.  Dr. B. stated that he would keep the VA nurse practitioner informed as things developed.  

The Veteran then underwent an ultrasound on June 30, 2006, at St. Lawrence Urology Associates and a July 6, 2006, pathology report diagnosed the Veteran with adenocarcinoma of the prostate.  The Veteran then had a prostate volume study on July 26, 2006, at Claxton Hepburn Medical Center.  Also on July 26, 2006, the Veteran had a Radiation Oncology Consultation by Dr, M.L.; it was noted that the referring physician was Dr. B. and the affiliated physician was the VA nurse practitioner D.B.  He was diagnosed with a localized adenocarcinoma of the prostate and it was discussed that as an alternative to radical prostatectomy that he undergo a combination of external beam radiation therapy followed by an implantation of his prostate with Iodine 125 seeds.  On August 30, 2006, the Veteran underwent a volume study for transperineal implantation of prostate and it was determined that the seeds would be ordered, this was done by Dr. M.L. at Claxton Hepburn Medical Center.

The Board notes that the Veteran was then granted service connection with an initial 100 percent disability rating for prostate cancer by the November 2006 rating decision, effective August 31, 2006. 

In a December 6, 2006, VA treatment note it was noted that the Veteran requested a second opinion regarding his diagnosis of prostate cancer; the current PC provider was the nurse practitioner D.B., the urgency was marked as next available, the place was listed as consultant's choice, and the service was noted to be rendered on an outpatient basis.  In a December 12, 2006, VA telephone care note, nurse practitioner D.B. stated that the Veteran was contacted to discuss the complaints of blood in his stool and for follow-up to his urology referral.  It was noted that the Veteran decided to transfer his case for prostate cancer to Syracuse with a follow-up appointment in six months.  

In the October 2008 remand the Board stated in the directives that "Then, if, and only if, MAS finds that the treatment was for an unauthorized service-connected disability, MAS should submit the veteran's claims folder to an appropriate VA physician for review."  In a November 2008 Controlled Correspondence it was noted that "after discussion with primary care provider it is determined that the patient chose to use his private insurance in order to have his care provider closer to home."  In a May 2011 letter to the Board from Non-VA Care Office/Appeals it was noted that the Chief of Staff reviewed these claims twice and denied them because the Veteran did not have prior authorization.  In May 2012, the VA examiner stated that he reviewed the Veteran's claims file and all pertinent clinical documentation; he then opined that the Veteran did not receive emergency medical treatment during the time periods in question.  He stated that all evaluations and treatments provided were scheduled episodes of care and there were no documented emergent episodes of care during the time periods in question.  He further stated that a prostate cancer diagnosis does not represent a medical emergency.  

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).   As a preliminary matter in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility.  See Smith v. Derwinski, 2 Vet. App. 378 (1992); 38 U.S.C.A. § 1703(a) ; 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  The Board finds that a remand is once again warranted in order to determine if the initial referral on May 22, 2006, from the VA nurse practitioner to Dr. B. was authorization for non VA care in compliance with 38 C.F.R. § 17.54. 17.55, and 17.56.  In addition, the Board finds that it must be determined if Dr. B. at St. Lawrence Urology Associates is a VA contracted facilities in accordance with 38 U.S.C.A. § 1703.

The Board notes that the November 2008 Controlled Correspondence stated that the Veteran chose to use his private insurance in order to have his care provider closer to home; however, the only notation in the Veteran's claims file that he chose a different provider was the December 12, 2006, VA telephone care note.  The period on appeal for payment or reimbursement of private medical expenses associated with treatment for service-connected prostate cancer is from June 21, 2006 through September 12, 2006, and there is no evidence in the Veteran's claims file that he chose Dr. B. or St. Lawrence Urology Associates prior to the December 12, 2006, VA treatment note. 

Accordingly, the case is REMANDED for the following action:

1.  The MAS/AOJ must determine if the initial referral on May 22, 2006, from the VA nurse practitioner to Dr. B. was authorization for non VA care in compliance with 38 C.F.R. § 17.54. 17.55, and 17.56.  

If, it is determined that the referral was not an authorization for VA care then it must be detailed why not.  Also, there must be an explanation of why the Veteran was referred to an outside doctor instead of being seen at the Massena VA Outpatient Clinic for his enlarged prostate. 

2.  The MAS/AOJ  should determine if Dr. B. at St. Lawrence Urology Associates is a VA contracted facility in accordance with 38 U.S.C.A. § 1703.  If it is determined, that Dr. B. or St. Lawrence Urology Associates is not a VA contracted facility it must be stated why the Veteran was then referred to that facility instead of a VA contracted facility. 

3.  The MAS/AOJ should then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

4.  The MAS/AOJ should then readjudicate issue of entitlement to payment or reimbursement of private medical expenses associated with treatment for service-connected prostate cancer from June 21, 2006 through September 12, 2006, in light of all pertinent evidence and legal authority, including the newly associated private treatment records.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


